Appeal of STRUTWEAR KNITTING CO.Strutwear Knitting Co. v. CommissionerDocket No. 165.United States Board of Tax Appeals1 B.T.A. 41; 1924 BTA LEXIS 267; October 30, 1924, decided Submitted October 28, 1924.  *267  Appeal dismissed for lack of jurisdiction, petition not having been filed within 60 days from mailing of Commissioner's notice of deficiency.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *41  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  The Commissioner's deficiency letter appealed from was mailed on July 12, 1924.  The petition was mailed to the Board of Tax Appeals from Minneapolis on the evening of September 8, 1924, but was not received at the office of the Board of Tax Appeals in Washington until September 11, 1924 - 61 days after the mailing of the deficiency letter.  DECISION.  The appeal is dismissed, on the authority of .